Citation Nr: 0119079	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  98 - 15 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served honorably on active duty from January 1970 
to December 1972, including service in the Republic of 
Vietnam from June 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  That decision granted service 
connection for post-traumatic stress disorder (PTSD), 
effective April 3, 1997, and assigned a 10 percent rating 
evaluation.  The veteran appealed, seeking an evaluation in 
excess of 10 percent for his service-connected PTSD.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  Following 
receipt of the claimant's original application for VA 
disability compensation benefits (VA Form 21-526) on April 3, 
1997, the RO requested his complete service medical, 
administrative and disciplinary records, as well as all 
private medical records identified by the claimant, and 
notified him by letter of the action taken.  A stressor 
letter was obtained, and the veteran was afforded a VA 
psychiatric examination and psychological evaluation in July 
1997.  

Following the grant of service connection for PTSD by rating 
decision of February 1998, the veteran was informed of that 
action by RO letter of March 4, 1998, with a copy of the 
rating decision, which notified him of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision, the 
applicable provisions of VA's Rating Schedule, his right to 
have representation, to have a personal hearing, and to 
appeal that determination, and the time limit in which to do 
so.  Following receipt of his notice of disagreement, the 
claimant and his representative were provided a statement of 
the case on April 1, 1998, which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, the reasons and bases for the decision, his 
responsibility to submit evidence to support his claim, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claim.  

A personal hearing was held in March 1999 before an RO 
Hearing Officer, and the testimony was accepted in lieu of a 
substantive appeal (VA Form 9).  Additional medical evidence 
identified by the veteran was requested, he was notified of 
that action, and the additional evidence was obtained.  The 
veteran also submitted a January 1999 Social Security 
Administration (SSA) award letter.  A supplemental statement 
of the case, with attachments, was provided the claimant and 
his representative on May 28, 1999, notifying him of the 
issue addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the reasons and bases 
for the decision, and his right to have a hearing before the 
Board.  Additional development of the medical evidence was 
accomplished, and the RO requested and obtained the complete 
medical records and other evidence relied upon by SSA in 
granting the veteran disability benefits.  The veteran failed 
to report for a scheduled VA psychiatric examination on 
October 19, 1999, without explanation or good cause shown.  
His representative asked that another VA psychiatric 
examination be scheduled.  

Another supplemental statement of the case, with attachments, 
was provided the claimant and his representative on January 
10, 2000, noting the veteran's failure to report for 
scheduled VA examination, and notifying him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, and the reasons and bases for 
the decision.  The veteran failed to report for a scheduled 
VA psychiatric examination on July 28, 2000, without 
explanation or a request to reschedule that examination.  An 
RO letter of January 8, 2001, notified the veteran that his 
case was being transferred to the Board, and informed him of 
his right to request a hearing before the Board or to submit 
additional evidence, and the time limit for doing so.  No 
additional evidence was received and the claimant has not 
requested a hearing before the Board.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The appellant 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim, or asked that any additional evidence be 
obtained.  The RO requested all relevant private and VA 
medical records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  Further, the appellant was provided a VA 
specialist psychiatric examination and psychological 
evaluation in July 1997, and all current medical evidence 
identified by the claimant has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The VA psychiatric examination and psychological 
evaluation conducted in July 1997 were extensive and 
complete, and included clinical interviews, mental status 
examinations, and a battery of psychological tests; that 
examination diagnosed PTSD, with a Global Assessment (GAF) 
Score of 60, indicating moderate symptoms, consistent with 
the finding on psychological evaluation that the veteran's 
PTSD is mild to moderate in degree; and the veteran's 
service-connected PTSD is not shown by competent medical 
evidence and opinion to be more than mild to moderate in 
degree. 

3.  The veteran failed to report for scheduled VA psychiatric 
examinations in October 19, 1999, and on July 28, 2000, 
without explanation or good cause shown, and additional 
medical evidence and opinions that might have been obtained 
in such examination is not available.  

4.  The veteran is not a credible witness nor a reliable 
historian, and medical evidence or opinion which is shown to 
rely upon a history offered by the veteran or self-report of 
psychiatric symptomatology lacks probative weight.  

5.  The veteran's service-connected PTSD is not shown to 
present an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
inapplicable the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 1991);  
38 C.F.R. § 3.321(2)(1), Part 4, § 4.130, Diagnostic Code 
9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has obtained the veteran's service medical, 
administrative, and disciplinary records, the medical 
evidence relied upon by the SSA in granting disability 
benefits to the veteran, and available evidence from all 
private and VA sources identified by the veteran.  He 
underwent comprehensive VA psychiatric examination and 
psychological evaluation in connection with his claim in July 
1997, and has been afforded a personal hearing before an RO 
Hearing Officer in March 1999.  On appellate review, the 
Board finds that the facts relevant to the issue on appeal 
have been properly developed and that VA's statutory 
obligation of notification and assistance to the claimant has 
been fully met.  38 U.S.C.A. §§ 5107(a) (West 1991), 
5103A(a)-(d), effective November 9, 2000.  

This case addresses the assignment of an initial rating for 
disability following an initial award of service connection 
for PTSD.  The rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the disability at issue 
from the date of the initial rating evaluation.  Fenderson, 
id.

I.  The Evidence

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), with attachments, was 
received at the RO in April 1997, and included a claim for 
service connection for PTSD.  A statement of claimed 
stressors in the Republic of Vietnam included receiving 
shrapnel wounds in the back, chest, wrist, hand and calf, and 
seeing a helicopter crash and burn, killing the occupants.  
Photographs were submitted purporting to show the claimant 
receiving and wearing the Purple Heart Medal while in the 
Republic of Vietnam.  He related that when he returned from 
Vietnam, he went to the VAMC, Ann Arbor, and that he had been 
treated at VA medical facilities in Virginia and Little Rock, 
Arkansas.  

In an attachment to his application, the veteran reported 
working at a construction company from 1981 to 1982, from 
1983 to 1984, from 1984 to 1987, receiving Workman's 
Compensation from 1987 to 1989, working for a construction 
company from February 1990 to 1992, working for a studio in 
Front Royal, Virginia, from 1992 to 1994, working for a 
construction company from February 1995 to May 1996, and 
working for a defense contractor from May to October 1996.  
He stated that there may have been other employment that he 
had forgotten.  

Although the veteran's service medical records are 
incomplete, his January 1970 report of service entrance 
examination and his November 1972 service separation 
examination are of record.  The report of service entrance 
examination noted a limitation of motion in an upper 
extremity, a defect in [the] left leg, and a scar of the 
upper lip.  The report of service separation examination 
disclosed no psychiatric abnormalities and no scars or 
residuals of wounds, while noting a scar of the dorsum of the 
left foot and the upper lip.  A medical examination of the 
veteran for National Guard service in October 1976 revealed 
that his psychiatric evaluation was clinically normal, and no 
scars or residuals of wounds were identified other than the 
preservice scar of the upper lip.  

The veteran's DD Form 214 incorrectly shows that the veteran 
served in the Republic of Vietnam from June 1971 to December 
1972.  His Record of Assignments establishes that he arrived 
in the Republic of Vietnam in June 1970 and was assigned to 
the 23rd Administrative Replacement Detachment; that in July 
1970 he was transferred to the Headquarters and Headquarters 
Battalion, 82nd Infantry Company; that in August 1970, he was 
transferred to "C" Battery, 3rd Battalion, 82nd Artillery; 
and that in May 1971, he departed the Republic of Vietnam.  
In June 1971, he was assigned to the Headquarters and 
Headquarters Company, 3rd Brigade, 3rd Infantry Division, with 
U.S. Forces in Europe; and in December 1972, he returned to 
the United States and was separated from service.  Those 
events and dates are documented in his service administrative 
records, which show that he served in Vietnam from June 1970 
to June 1971, and that his last active duty assignment was to 
the Headquarters and Headquarters Company, 3rd Brigade, 3rd 
Infantry Division, with U.S. Forces in Europe.  His military 
occupational specialty (MOS) was Field Wireman (36K), and he 
was awarded the Bronze Star Medal in February 1971.  His 
service administrative records do not show that the veteran 
sustained any wounds while serving in Vietnam or elsewhere, 
or that he was awarded the Purple Heart Medal.  

Efforts by the RO to obtain postservice treatment records of 
the veteran from the VAMC, Ann Arbor, received a response 
that there was no record of treatment of the veteran during 
that period.  The veteran has stated that his treatment in 
Little Rock, Arkansas, took place in 1955 for a job-related 
injury in which he severed his left big toe.  

Medical records obtained from the SSA show that the veteran 
originally applied for Workman's Compensation benefits based 
upon an on-the-job back injury sustained while moving 
refrigerators on August 3, 1988, and diagnosed as lumbar 
intervertebral disc syndrome, sciatic neuritis, lumbar 
segmental dysfunction, cervico-brachial syndrome, and 
cervical hypolordosis.  A Workman's Compensation examination 
in March 1989 disclosed a large scar on the left ankle, which 
the veteran attributed to stepping on a land mine during the 
war.  He was cleared to return to work in July 1989, and in 
May 1990 was shown to be working daily with no restrictions.  
Private chiropractic records related to back disability, 
dated from March 1989 to October 1995, have been obtained and 
are of record.  Medical records from Columbia Allegheny 
Regional Hospital, dated in October 1996, show that the 
veteran was seen for complaints of chest pain.  There were no 
findings or diagnoses of a psychiatric disorder.  In November 
1996, he claimed dizziness and blackout spells, and underwent 
a CT scan of the head in November 1996, with negative 
findings.  Mental status examination in November 1996 was 
normal.  

On November 26, 1996, the veteran filed an application for 
SSA disability benefits, alleging back, neck and shoulder 
problems.  In that application, he related that he worked for 
the City of Maumee, Ohio, in 1978; that he had reduced 
earnings from 1989 to 1992 because he was injured in 1988 and 
didn't get to work much from 1989 to 1992.  He further stated 
that he joined the Army on January 6, 1970; went to Vietnam 
about June 1970; left Vietnam about May 1971; and served 18 
months in Germany.  He reported that he became disabled by 
back, neck and shoulder problems on September 15, 1996, and 
reported employment at three construction companies and a 
defense contractor between February 1996 and September 1996.  
His application was subsequently amended to claim a bipolar 
disorder as a disabling condition.  

A November 1996 SSA Disability Report completed by the 
veteran stated, in pertinent part, that he had painful back, 
neck and shoulder injuries that caused him to stop working, 
and that he got fired from jobs because he couldn't do the 
work.  An SSA Adult Function Report, dated in November 1996, 
cited the veteran's statement that his back disability caused 
difficulty in doing yardwork and house repairs, going 
shopping, cooking, driving for prolonged periods, sleeping, 
visiting friends and relatives, and going to church; that it 
caused him to wake up at all hours of the night, sleep for 
two or three hours before reawakening; and that his back 
disability caused him to quit or be fired from every job he 
has held since 1988.  The evidence then of record was silent 
for complaint, treatment, findings or diagnosis of a 
psychiatric disorder in the veteran.  

SSA evaluation records dated in January 1997 show that the 
veteran complained of head, back, neck and shoulder pain, 
blackouts, dizziness and a possible sleep disorder.  A 
February 1997 evaluation of the veteran by an internist at 
Bryan Medical Group diagnosed mild degenerative disease, 
chronic low back pain without evidence of radiculopathy, and 
history of syncopal episodes, probably vasovagal.  He 
indicated that it was entirely possible that the veteran had 
some emotional problems.  Treatment records from the 
veteran's family doctor, dated from January to April 1997, 
notes the veteran's statement that he injured his low back in 
1988 when two refrigerators fell on him, and that such 
injuries sometimes prevent regular activities.  He was alert 
and oriented, in no apparent distress, and there were no 
significant findings on examination.  The veteran was given 
muscle relaxants and medication to help him sleep.  

Private treatment records of the veteran from Maumee Valley 
Guidance Center, dated from January to April 1997, show that 
on initial assessment in January 1997, the veteran stated 
that he had no prior mental health history, denied visual or 
auditory hallucinations or suicidal or homicidal ideation, 
reported regular employment prior to February 1996, and 
indicated that he last worked in October 1996.  He stated 
that he had a long history of problems with anger and temper 
control, causing him to be fired 37 times, and legal troubles 
from numerous assaults, stalking, and attempted kidnapping.  
He gave a history of going off and living in caves for 3-4 
months at a time when frustrated.  He recounted a history of 
severe and extreme physical and sexual abuse as a child; 
cited four marriages and divorces; and stated that he served 
in the Airborne Infantry for 12 years in the Special Forces.  
He reported that he sometimes had violent dreams, but denied 
visual or auditory hallucinations.  He described his appetite 
as okay, his concentration good, his energy level down 
slightly, and his sleep increased.  He related that he was a 
good hunter and fisherman, could build anything and enjoys 
building, and could operate any type of equipment.  He stated 
that he was close to one of his brothers, and maintains 
contact with his daughter from a former marriage.  He further 
stated that his family had always maintained some kind of 
home place out in West Virginia.  The provisional diagnoses 
following the first treatment session were Axis I: 
Intermittent explosive disorder, Axis IV: Psychological 
stressors - severely abusive family of origin; and Axis V: 
Global Assessment of Functioning (GAF) Score: Currently 40; 
past year 45.  In February 1997, it was indicated that the 
veteran exhibited antisocial personality traits, while in 
April 1997 the veteran related that he had lost his job due 
to fighting, but expressed no remorse or discomfort.  He 
stated that he often goes on a "walkabout" to his cave down 
south when someone is giving him a "hard time", and that he 
had just returned from staying in a cave after walking out on 
his girlfriend when she asked him to contribute to their 
expenses. 

In a March 1997 SSA Report of Pain - Adult, completed by the 
veteran, he stated that he experienced constant neck and 
lower back pain all day long that keeps him from doing 
anything, and that the pain causes him to wake up from sleep.  
In an SSA Function Report - Adult, he stated that because of 
his back pain he had undergone changes in the ability to do 
yardwork, laundry, dishes, and to vacuum; in the ability to 
go to the bank or post office, buy groceries, or shop; in his 
ability to get around and to handle his finances; and in his 
ability to engage in sports, visit friends and relatives, and 
read or watch television.  An SSA Physical Residual 
Functional Capacity Assessment of the veteran, dated in March 
1997, determined that the veteran had chronic back pain, mild 
lumbar degenerative disc disease, and a history of vasovagal 
episodes.  His pain symptoms were described as 
disproportionate to the objective findings, and it was 
suggested that he might experience some emotional disorder.  

An April 1997 report of one-time evaluation of the veteran by 
a private psychologist noted that the veteran's complaints 
included a long history of alcoholism, current severe PTSD, 
with anxiety, depression, and some fugue episodes, and back 
trouble.  The veteran related that he served an initial five 
or six year period of service in the Army as a Green Beret in 
Special Forces, with 18 to 20 months combat service in 
Vietnam, and sustained shrapnel fragments in the arm, etc.  
He related that he did a lot of killing, which he regrets, 
and saw friends wounded and killed; that he was a staff 
sergeant with Lieutenant [redacted] during the My Lai massacre, 
in which he participated; and that he has nightmares of 
combat experiences.  Based upon that history, the 
interviewing psychologist stated that he felt that the 
veteran "definitely merits a diagnosis of PTSD".  The 
veteran related that following service separation, he took 
courses in truck driving, carpentry, and heavy equipment 
operation, and worked as a long distance truck driver until 
he sustained a back injury in 1987 [sic] while unloading a 
refrigerator from a truck.  

Further, the April 1997 evaluation report shows that the 
veteran stated that he had a high school education, lives at 
his home in Defiance, Ohio, with his wife and stepson, and is 
currently unemployed.  He indicated that he had been fired 
from jobs "at least 28 times" due to fights and arguments, 
that he had kept no job more than six or seven months, and 
that he last worked in August 1996.  He reported a 12-year 
history of alcoholism, ending in 1983, and denied any 
psychiatric history other than seeing a counselor at Maumee 
Valley Guidance Center.  He complained of memory problems and 
inability to drive because of continuing "back impairment", 
and cited a recent episode in which he hitchhiked to West 
Virginia and "lived in a cave for a couple of days".  His 
medications were Cyclobenzaprine for back pain and 
Amitripyline at bedtime for sleep.  

Mental status examination disclosed that the veteran was well 
oriented and in good touch with reality.  He was polite, 
cooperative, and talkative, with easy and smooth interaction, 
and maintained good eye contact.  His speech was normal, 
coherent, relevant and logical, without evidence of pressure 
or retardation, and with only an occasional slight 
circumstantiality or tangentiality.  His thought processes 
disclosed no evidence of confusion, bizarreness, delusions, 
hallucinations, or schizophrenic processes.  Proverbs were 
correctly interpreted, intelligence was average and insight 
and judgment were good, while memory was subaverage and 
concentration was moderately impaired.  His behavior was 
described as tense and suspicious, with some anxiety and the 
appearance of depression.  The interviewer stated that the 
veteran was highly neurotic, angry, aggressive and combative, 
and possibly suffered fugue states; that he would experience 
difficulty with instructions, supervisors, co-workers and the 
public, but was capable of managing his funds or benefits.  

The veteran related that he experiences "immense" back pain 
which prevents him from doing much around the house other 
than a little cooking and dish washing; that he reads the 
paper from cover to cover every day; that he and his spouse 
attend church in their hometown; and that he associates 
mainly with his wife and stepson, but has a daughter living 
with his former wife in Virginia.  The Axis I diagnoses were 
PTSD, currently very severe, and alcohol dependence, in 
remission according to the claimant, with a provisional 
diagnosis of dissociative fugue; Axis IV psychosocial 
stressors: still reliving traumatic wartime experiences; and 
Axis V GAF Score: currently 50, 50 for past year.  

A SSA determination on June 25, 1997, denied SSA disability 
benefits based upon a primary diagnosis of disorders of the 
back, discogenic and degenerative, and a secondary diagnosis 
of anxiety related disorders.  

Private treatment records of the veteran from Maumee Valley 
Guidance Center, dated in June 1997, show that services were 
terminated because of the veteran's limited and sporadic 
commitment to treatment and minimal progress.  The final 
diagnosis was intermittent explosive disorder.  

An SSA Psychiatric Review Technique of the veteran in June 
1997 found no evidence of organic, psychotic, affective, 
somatoform, substance abuse, or personality disorders.  The 
veteran's diagnosis was anxiety-related disorder, PTSD, with 
recurrent and intrusive recollections of a traumatic 
experience, and a history of becoming depressed, suspicious, 
suicidal and argumentative.  The Severity of Impairment 
evaluation revealed no restrictions of daily living, few 
deficiencies of concentration, persistence or pace preventing 
task completion in the workplace, and no episodes of 
deterioration or decompensation in work or in a work-like 
setting causing withdrawal or exacerbation of signs or 
symptoms including deterioration of adaptive behaviors.  That 
report showed that the veteran manifested no symptoms of an 
anxiety-related disorder that would result in complete 
inability to function outside the area of his home.  

A June 1997 SSA Mental Residual Function Capacity Assessment 
of the veteran by a private psychologist determined that the 
veteran's understanding, memory, concentration, and 
persistence were not significantly limited; that he was 
moderately limited in his ability to accept instructions, 
respond appropriately to criticism and changes in the work 
setting; and that there were no other limitations in 
adaptation and social interaction.  While the veteran had a 
diagnosis of PTSD, with some anger, suspiciousness, and 
irritability in stressful situations, he was capable of 
meeting the demands of unskilled work and was expected to 
improve with treatment.  There was no evidence of limitation 
in his ability to complete a normal work day and workweek 
without interruptions from psychologically based symptoms and 
to perform at a consistent pace without an unreasonable 
number and length of rest periods.

A report of VA psychiatric examination, conducted in July 
1997, cited a history offered by the claimant of assaultive 
behavior and driving under the influence; combat trauma in 
Vietnam; four marriages and divorces; and being fired from 
"200 jobs" since Vietnam due to his anger and temper; and 
noted that he denied any history of physical, sexual or 
emotional abuse during childhood.  He complained of 
flashbacks almost daily, nightmares every night, easy 
irritability and anger, as well as becoming upset upon 
hearing thunder, frequent fighting, attacks on Asians, and 
inability to get close to people.  Mental status examination 
disclosed that the veteran was well oriented and cooperative, 
with relevant and coherent speech, and there was no evidence 
of disjointed thinking, delusions, hallucinations, or 
suicidal ideas, attempts or plans.  His mood was normal, 
intelligence was average, and proverbs were correctly 
interpreted.  His intelligence was average, memory for recent 
and past events was good, and insight and judgment were good.  
There was no evidence of obsessive or compulsive traits, and 
he was capable of managing his benefits.  The Axis I 
diagnoses were PTSD, and alcohol dependence, in remission, 
while Axis IV showed psychosocial stressors of joblessness 
problems and financial problems, with an Axis V GAF Score of 
60. 

A report of VA psychological testing and evaluation of the 
veteran, conducted in July 1997, examination, included the 
Minnesota Multiphasic Personality Inventory (MMPI), 
Mississippi Scale, and Impact of Events Scale, together with 
a clinical interview.  The veteran related that he served in 
combat in Vietnam for one year; that his unit of 200 men was 
overrun and only four survived; that a service comrade jumped 
on a live grenade, saving his life; and that he had dreams 
about those events, helicopters crashing, and blood all over 
the place.  He further stated that he slept only three hours 
per night and sometimes not at all; that he had held "300 
jobs" since service separation, losing most because of his 
problems with anger and authority figures; and that he had a 
history of assaultive behavior.  

The clinical interview revealed that the veteran was alert 
and oriented, with intact memory and no signs of psychotic 
symptomatology, but was angry and alienated, with few close 
ties to people.  Psychological testing of the veteran with 
the MMPI revealed highly exaggerated results which were 
impossible to interpret with any degree of validity, and 
endorsement of a great many highly deviant items producing a 
clinical profile which was out of the range even for people 
suffering from serious mental illness.  The scores on the 
Impact of Events Scale were elevated, and suggested that he 
suffered more from denial than intrusiveness, but were not 
considered diagnostic of an actual psychological condition, 
while the Mississippi Scale results were within the range 
ordinarily expected of people with PTSD.  The examining 
psychologist stated that the veteran alleged combat service 
in Vietnam and that he was still bothered by dreams of the 
killing he did and the attempts made on his life.  However, 
it was noted that psychological testing produced scores that 
appeared highly exaggerated and suggested that he was trying 
to look worse than was actually the case.  Further, the 
examiner stated that it was difficult to determine to what 
extent his self-report about dreams and other PTSD symptoms 
were entirely accurate.  His reported problems with anger, 
irritability, and sleep were considered as evidence of 
hyperarousal.  The diagnoses were Axis I: PTSD, mild to 
moderate; and Axis II: Mixed personality disorder.  

A report of VA general medical examination of the veteran in 
July 1997 found no evidence of wound scars on examination of 
the skin.  A scar from gall bladder surgery was noted.  No 
motor, sensory, or reflex deficits were found.  On VA 
orthopedic examination, the veteran gave a history of 
sustaining injuries to the right forearm, wrist and both 
hands in Vietnam when a hand grenade blew up.  

In support of a request for reconsideration, the veteran 
stated in August 1997 that his 1988 neck, back and shoulder 
injuries were bothering him more; that he has PTSD with very 
bad flashbacks from the war; that he was hit twice by booby-
trap hand grenades, and still has shrapnel coming out of his 
body; that he has been married five times; that he tries to 
avoid people; that when his PTSD gets real bad, he takes off 
to West Virginia and lives in caves, killing animals for 
food.  SSA records dated in August 1997 show that the veteran 
was found to have moderate lumbar strain with no functional 
limitations.  In December 1997, he requested reconsideration 
of his claim for SSA disability benefits, based upon alleged 
worsening of his lumbar symptoms.  He continued to be seen 
for complaints of lumbar pain through January 1998.  

A SSA Report of Contact, dated in January 1998, shows that 
the veteran was living with a friend; that he did little 
housework due to back problems; that he spends the day 
watching television and playing Nintendo; that he used to 
hunt and fish, but had to stop because of his back; that he 
sleeps only four hours per night due to back pain; and that 
his back pain is constant and too painful to keep doctor's 
appointments at VA.  The veteran related that he got angry 
and violent easily, and that he did not go to the doctor 
because he did not have medical insurance.  He denied any 
significant problems with memory or concentration, and 
reiterated his tendency to "go off" due to his "bad 
temper."

A SSA determination on January 8, 1998, confirmed the June 
25, 1997, denial of SSA disability benefits based upon a 
primary diagnosis of disorders of the back, discogenic and 
degenerative, and a secondary diagnosis of anxiety related 
disorders.  

An RO rating decision of February 1998 granted service 
connection for PTSD, effective April 3, 1997, and assigned a 
10 percent evaluation.  The veteran was notified of that 
action, initiated a timely appeal for a higher rating 
evaluation, and requested a personal hearing.  In his notice 
of disagreement, the veteran asserted that his violent temper 
and abusive nature made it impossible for him to hold a job 
for any length of time.  

A January 1999 OHA Psychiatric Review Technique Form, 
prepared by an adjudicator, shows that the veteran has an 
anxiety-related disorder with recurrent and intrusive 
recollections of a traumatic experience which are a source of 
marked distress.  Such was indicated to cause marked 
restriction of activities of daily living and in maintaining 
social functioning, frequent deficiencies in concentration, 
persistence or pace causing failure to timely complete tasks, 
and repeated episodes of deterioration or decompensation in 
work or workplace settings causing withdrawal or exacerbation 
of signs and symptoms.  There was no evidence showing 
complete inability to function independently outside the area 
of his home.  

As noted, a January 1999 decision by an Administrative Law 
Judge (ALJ), SSA, determined that the claimant met the 
criteria for SSA disability benefits, effective September 15, 
1996, due solely to PTSD which was "severe" under the 
provisions of the Social Security Act.  There was no 
secondary diagnosis.  

A personal hearing was held in March 1999 before an RO 
Hearing Officer.  The veteran testified that his hobbies are 
hunting and fishing; that he has been unemployed for the last 
three or four years; that he has no friends and never sees 
his family; that he gets along with his cousin; that he only 
sleeps four or five hours each night; that he avoids crowds 
and occasionally goes off and lives in a cave for months at a 
time; that he becomes upset and assaultive when he sees 
Asians; that he has been arrested multiple times for 
fighting; and that he has been granted SSA disability 
benefits for PTSD based upon VA medical records.  He 
testified that he had a friend who owned property in West 
Virginia, and that she let him go down to her place.  He 
testified that he was living in a cave by himself between 
November 

1998 and March 1999, packing in everything that he needed on 
his back, and had returned just prior to the hearing.  The 
veteran also identified sources for additional private and VA 
medical records of his treatment.  A transcript of his 
testimony is of record.  

Additional evidence submitted at the hearing included an SSA 
award letter, dated in January 1999, showing that the veteran 
had been granted SSA disability benefits, effective September 
15, 1996, based on a diagnosis of PTSD.  

Private treatment records from First Call for Help, Inc., 
dated in August 1998 and received in April 1999, cited the 
veteran's complaints of suicidal thoughts and psychotic 
features.  He related that he had been living alone in a 
camper without electricity or water, experiencing auditory 
hallucinations, intermittent paranoid delusions, and racing 
thoughts, and not getting much sleep.  He claimed to have 
served in the Army for 12 years, and reported that he was 
taking no medication.  He recounted a mental health history 
beginning shortly after discharge from service in the Vietnam 
War, with a history of violence, assault, and stalking, poor 
anger management skills, four VA hospitalizations, and a 
history of alcohol abuse.  The Axis I diagnoses were PTSD, 
rule out bipolar disorder, rule out major depression; Axis 
II: rule out antisocial disorder; Axis IV: homeless, 
unemployed; and Axis V: GAF Score currently 50, 50 for past 
year.  It was indicated that he was to be transferred to the 
VAMC, Fort Wayne, for inpatient treatment.  

VA outpatient treatment records from the VAMC, Fort Wayne, 
dated in August 1998, show that the veteran was seen with 
complaints of hearing voices, depression, and a suicide plan, 
and was referred to the mental health clinic.  He was 
interviewed and a history was taken, and he reported 
hospitalization at the VAMC, Ann Arbor, in 1973.  The 
assessment was PTSD by history.  He was seen by a 
psychiatrist and found not to meet the criteria for impatient 
treatment.  He declined housing at the mission and telephoned 
his wife and his stepson for transportation.  He was given an 
outpatient appointment for the following month, but failed to 
appear.  



A December 1998 lay statement from the veteran's county 
service organization representative recounted the history of 
the veteran's claim for VA benefits, recited his contentions, 
and offered her observations and opinions concerning his 
mental status and behavior.  

VA outpatient treatment records from October 1998 to February 
1999 show that the veteran was seen in the mental health 
clinic in November 1998 with complaints of suicidal ideation 
and attempts, and the assessment was PTSD per history.  He 
related that he had been living in a cave in Virginia, but 
his ex-wife had gotten him to return.  In December 1998, he 
was seen with complaints of combat-related nightmares, 
hypervigilance, irritability, and frequent fights, and 
requested a refill of his Paxil prescription.  He stated that 
he slept only about four hours each night; that he was 
married but separated; that he often camps and does odd jobs; 
and that Paxil had calmed his temper.  His Paxil prescription 
was refilled.  The impression was PTSD, with a GAF Score of 
50, indicative of serious symptoms or serious impairment in 
social, occupational or school functioning.  In February 
1999, he was seen with complaints of prominent irritability 
and sleep disturbance, but reported that Paxil was helpful, 
had calmed him down, and increased his sleep.  He was given a 
Paxil refill, and the GAF Score of 50 was continued.  

As noted, the veteran failed to report for a scheduled VA 
examination on October 19, 1999.  He again failed to report 
for a scheduled VA examination on July 28, 2000.  In both 
instances, the veteran was notified in writing of the pending 
VA examinations at his address of record, and neither such 
notice was returned by the US Postal Service as 
undeliverable.  

A Statement of Accredited Representative (VA Form 646) 
asserted that the veteran's failure to report for scheduled 
examinations was because he "did not trust the government."



II.  Analysis

As noted, the veteran failed to report for scheduled VA 
psychiatric examinations on October 19, 1999, and on July 28, 
2000, without explanation or a request to reschedule those 
examinations.  In both instances, the veteran was notified of 
the pending VA examinations by mail directed to his address 
of record, and neither such notice was returned by the US 
Postal Service as undeliverable.  

Governing regulations provide that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (2000).  Pursuant to the provisions of 
38 C.F.R. § 3.655(b) (2000), the Board will address the 
initial rating evaluation assigned for the veteran's service 
connected PTSD based upon the evidence of record.  

As a consequence of the veteran's failure to report for 
additional VA psychiatric examination, the RO was prevented 
from obtaining more recent medical evidence with which to 
further evaluate his service- connected PTSD, to obtain a 
reconciliation of conflicting psychiatric diagnoses, or to 
obtain a medical opinion distinguishing the manifestations of 
his service-connected PTSD from the symptomatology stemming 
from his diagnosed intermittent explosive disorder and mixed 
personality disorder.  See  Mittleider v. West,  11 Vet. 
App. 181, 182 (1998) (per curiam), citing  Mitchem v. Brown,  
9 Vet. App. 136, 140 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991);  Wamhoff v. Brown,  8 
Vet. App. 517, 522 (1996).  Further, the Federal Circuit 
Court has held that the general rule is that where evidence 
to prove a fact is peculiarly 

within the knowledge and competence of one of the parties, 
fairness requires that party to bear the burden of coming 
forward.  Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  

The RO granted service connection for PTSD based upon the 
veteran's receipt of the Combat Infantryman's Badge, an 
individual decoration considered evidence of participation in 
combat, together with a history of combat alleged by the 
veteran, and a medical diagnosis of PTSD.  The diagnosis of 
PTSD is established and not in question, and service 
connection is in effect for that disability.  However, the 
initial rating evaluation assigned for that disability has 
been placed at issue by the veteran's appeal.  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disability 
at issue from the date of the initial rating evaluations.  
Fenderson, id.

The record shows that private and SSA evaluations of the 
veteran's psychiatric disability rely in large part, and in 
some instances almost entirely, upon the claimant's self-
report of the nature and severity of his symptoms, rather 
than upon psychological testing, or objective clinical 
findings on interviews and mental status examinations.  VA 
psychological testing of the claimant in July 1997 produced 
highly exaggerated and invalid scores that suggested that he 
was trying to look worse than was actually the case.  
Further, the examiner stated that it was difficult to 
determine to what extent the veteran's self-report about 
dreams and other PTSD symptoms were entirely accurate.  The 
Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
For that reason, it is appropriate for the Board to consider 
the claimant's credibility, as shown by his factual 
contentions and assertions on private and VA examinations, 
evaluations, and in his sworn testimony, in light of the 
established documentary record.  

The record shows that on a Workman's Compensation examination 
in March 1989, the veteran attributed a large scar on his 
left ankle to stepping on a land mine during the war.  In his 
initial VA application filed in April 1997, the veteran 
alleged that he sustained multiple shrapnel wounds of the 
back, chest, wrist, hand, and calf while serving in Vietnam, 
and that he was awarded the Purple Heart Medal.  On private 
psychological evaluation of the veteran in April 1997, he 
alleged that he sustained shrapnel fragments in the arm while 
serving in combat in Vietnam.  On VA orthopedic examination 
in July 1997, the veteran gave a history of sustaining 
injuries to the right forearm, wrist and both hands in 
Vietnam when a hand grenade blew up.  In support of an August 
1997 request for reconsideration, the veteran stated that he 
was hit twice by booby-trap hand grenades during the 
[Vietnam] war, and still has shrapnel coming out of his body.  
None of those assertions are supported or substantiated in 
his service administrative records, and no residuals of such 
injuries were noted, demonstrated or diagnosed on his service 
separation examination in November 1972 or on his subsequent 
examination for National Guard service in October 1976.  
Instead, those examinations revealed that his upper 
extremities were normal, bilaterally, and no scars of the 
chest, back, wrist, hands, left leg, or calf were found at 
the time of service separation or four years later. Simply 
stated, there is no medical or documentary evidence that the 
veteran sustained any wounds during his period of active 
service or that he was awarded the Purple Heart Medal, and 
his statements to that effect are directly contrary to the 
medical evidence of record and the official records of the 
Department of the Army.  

Further addressing the issue of the veteran's credibility, 
the evidence shows that on private mental health counseling 
in January 1997, he stated that he served in the Airborne 
Infantry for 12 years, in Special Forces; that on private 
psychological evaluation in April 1997, he alleged that he 
served an initial five or six year period of service in the 
Army as a Green Beret in Special Forces, with 18 to 20 months 
combat service in Vietnam; and that on private outpatient 
treatment in August 1998, he claimed to have served in the 
Army for 12 years, statements contradicted by his official 
Army personnel, training and unit assignment records.  Not 
only are those assertions inconsistent with fact, in his 
November 1996 application for SSA benefits, the veteran 
provided the correct dates of his active service and his 
Vietnam service, showing that he was aware of and in 
possession of the correct dates at the time he provided 
inaccurate dates to medical evaluators.  

With respect to the veteran's above-cited assertions to 
medical evaluators that he served in the Airborne Infantry, 
in Special Forces, and as a Green Beret in Special Forces, 
his service administrative records do not show that the 
claimant received Airborne training or earned a Parachutist 
Badge; or that he received Special Forces training; or that 
he served in a Special Forces unit in Vietnam or elsewhere.  
His service administrative records show the specific dates 
and places of basic training received by the claimant, the 
service school he attended during AIT, and the units with 
which the veteran served during his entire period of active 
service, including his Vietnam service.  Thus, the claimant's 
assertions that he was a Green Beret, served with Special 
Forces, and was in the Airborne Infantry for 12 years are 
demonstrated to be without foundation in fact by the official 
records of his service maintained by the Department of the 
Army.  

While the claimant asserted on private psychological 
evaluation in April 1997 that he was a staff sergeant with 
Lieutenant [redacted] [redacted] during the My Lai Massacre, in 
which he participated, the cited events at My Lai occurred on 
March 16, 1968, nearly two years before the claimant entered 
service, and charges were brought against Lieutenant [redacted] 
in September 1969.  Although the veteran served as a field 
wireman with the 3rd Battalion, 82nd Artillery, which was 
assigned to provide fire support for the 23rd Infantry 
(Americal) Division, he did not serve with Lieutenant [redacted] 
[redacted], was not present at My Lai on March 16, 1968, and was 
not on active duty at that time.  The veteran's claim that he 
served with Lieutenant [redacted] [redacted] and participated in the 
infamous events at My Lai are demonstrably without foundation 
in fact.  The Board further finds, with respect to these 
particular allegations, that they do not address matters upon 
which reasonable persons may disagree, or admit to 
differences in judgment, viewpoint, perception, or 
interpretation; rather, they are directly and specifically 
contrary to fact and were known to be so by the claimant at 
the time they were made. 

In January 1997, the veteran recounted an extensive history 
of severe and extreme physical and sexual abuse as a child, 
while on VA examination in July 1997, he denied any such 
history.  While the veteran has asserted that he last worked 
in October 1996, he stated on a mental health specialist in 
April 1997 that he had lost his job after initiating a fight.  
These contradictory statements involve matters that are 
material to the issue on appeal, i.e., the extent and 
severity of his social and industrial impairment.  

The evidence shows that the veteran has given medical 
evaluators varied and conflicting reports as to the number of 
jobs that he lost or times he has been fired due to anger or 
poor temper control, including 37 jobs (January 1997), "at 
least 28" jobs (April 1997); "200 jobs" since Vietnam 
(July 1997); and "300" jobs since service separation (July 
1997).  In April 1997, he informed the examining psychologist 
that he kept no jobs more than six or seven months.  However, 
on private counseling in January 1997, he reported regular 
employment prior to February 1996, and on private evaluation 
in April 1997 he stated that following service he took 
courses, including a truck driving course, and worked as a 
long-distance truck driver until he sustained a back injury.  
Further, in an attachment to the veteran's April 1997 
application for VA disability compensation benefits, he 
reported that he worked for a particular studio and a defense 
contractor, and for six named construction employers, between 
1981 and October 1996, excluding the period from 1987 to 1989 
in which he drew Workman's Compensation, and no intervening 
periods of unemployment were shown.  Five of those periods of 
construction employment were for two years and another for 
three, and the veteran certified that the information 
provided was true to the best of his knowledge.  The Board 
can find no reasonable explanation for the veteran offering 
such widely disparate figures as to involuntary termination 
of employment, particularly the figures of "200" and "300" 
he gave different VA examiners on the same day.  His claim to 
the April 1997 psychological evaluator that none of his jobs 
lasted more than six or seven months is directly in conflict 
with the certified statement he provided VA in April 1997 
showing seven employers over the 15-year period ending in 
October 1996.  The Board finds that the conflicting reports 
given by the claimant to medical disability examiners are not 
credible, and that the names and dates of employment 
specifically identified in his VA application are more likely 
to be accurate.  

Further addressing the veteran's credibility, the veteran 
offered sworn testimony at his March 1999 hearing that he was 
living in a cave in West Virginia between November 1998 and 
March 1999, and had returned just prior to the hearing.  
However, VA outpatient clinic records from the VAMC, Fort 
Wayne, and the VAMC, Ann Arbor, show that he was seen in 
November and December 1998 and in February 1999, and that on 
each occasion he was not living in a cave but elsewhere.  

The Board finds and concludes that the veteran is not a 
credible witness or a reliable historian.  It has considered 
the veteran's above-cited claims and assertions, as well as 
the circumstances in which they were made, and finds that in 
all instances, such representations were made to mental 
health care professionals or other individuals who were 
involved in making determinations as to the extent of the 
veteran's disability.  Under the circumstances, the Board 
finds that the false and misleading statements made by the 
claimant during the course of such evaluations were 
deliberate and made for the purpose of creating misperception 
as to the psychic trauma sustained by the claimant while on 
active duty, and the residuals thereof.  Further, the Board 
finds that the medical evidence which relies extensively or 
exclusively upon the veteran's purported history and self-
report of symptomatology is not entitled to the same 
probative weight accorded those findings which are based upon 
full and complete psychological testing and evaluation by a 
clinical psychologist and psychiatric examination by a 
psychiatrist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).  It is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. Part 4, § 4.3 
(2000).  

This veteran has been granted service connection for PTSD, 
effective April 3, 1997, and has appealed for a rating in 
excess of the 10 percent evaluation initially assigned for 
that condition.  

VA's Schedule for Rating Disabilities provides that the 
evaluation of psychoneurotic disorders, including PTSD, is 
based upon a General Rating Formula for Mental Disorders 
described at  38 C.F.R. Part 4, § 4.130 (2000).  That formula 
provides that occupational and social impairment with mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication will be rated as 10 percent disabling; while 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) will be rated as 
30 percent disabling.  Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2000).

The Board's review of the evidence shows that medical records 
associated with the claimant's 1988 claim for and receipt of 
Workman's Compensation benefits include no findings or 
diagnosis of a psychiatric disability, and a mental status 
examination in November 1996 was normal.  His SSA records 
reflect no findings or diagnoses of a psychiatric disability 
prior to the private mental health assessment in January 1997 
showing an Axis I diagnosis of intermittent explosive 
disorder, and a GAF Score of 40/45 based upon that single 
diagnosis.  Thereafter, a February 1997 lumbar evaluation by 
an internist noted the possibility of emotional problems.

On private psychological evaluation of the veteran in April 
1997, the interviewing psychologist cited the veteran's 
claims of service as a Green Beret in Special Forces, 18 to 
20 months combat service in Vietnam, shrapnel fragments in 
the arm; service with Lieutenant [redacted] [redacted] and 
participation in the My Lai massacre, and nightmares of 
combat experiences, and stated that he felt that the veteran 
"definitely merits a diagnosis of PTSD."  However, he did 
not review the claimant's prior medical records and no 
psychological testing was performed.  The mental status 
examination was silent for any psychiatric abnormalities, 
other than subaverage memory with moderate impairment of 
concentration, while the examiner stated that the veteran's 
behavior was tense and suspicious, with some anxiety and the 
appearance of depression.  Further, the record shows that the 
veteran complained of memory loss, while the examiner 
acknowledged that he did no formal testing of the veteran's 
memory, and no cognitive testing was shown.  The veteran's 
statement that he reads the paper from cover to cover every 
day does not demonstrate impairment of concentration.  The 
interviewer concluded that the veteran was highly neurotic, 
angry, aggressive and combative, contrary to his finding on 
mental status examination that he was polite, cooperative, 
and talkative, with easy and smooth interaction, and the 
absence of any indication in the report that the veteran 
manifested any anger, aggression or combativeness during the 
interview. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board correctly rejected a medical 
opinion where "the conclusion reached by the physician [was] 
clearly based on the history provided by the veteran."  
Reonal v. Brown,  5 Vet. App. 458, 460 (1993).  "An opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal, id.  The Board finds that that the 
conclusion that the veteran is highly neurotic, angry, 
aggressive and combative is not supported by the findings on 
mental status examination, and is based solely upon an 
uncritical acceptance of patient history.  Further, in the 
absence of any testing of cognition, skills, adaptability, 
persistence, concentration or functional testing, there is no 
objective support for the conclusion that the claimant would 
experience difficulty with instructions, supervisors, co-
workers and the public other than patient history.  The Board 
finds that in view of the claimant's demonstrated lack of 
credibility, the psychological evaluation relying upon the 
veteran's report of military, social and employment history, 
and his self-report of symptomatology, lacks probative 
weight.  

Following the April 1997 private psychological evaluation, a 
SSA Psychiatric Review Technique of the veteran in June 1997 
diagnosed an anxiety-related disorder, PTSD, with recurrent 
and intrusive recollections of a traumatic experience, and a 
history of becoming depressed, suspicious, suicidal and 
argumentative.  However, there was no evidence of organic, 
psychotic, affective, somatoform, substance abuse, or 
personality disorders, and the SSA Mental Residual Functional 
Capacity Assessment revealed no restriction of activities of 
daily living, moderate difficulties in social functioning, 
few deficiencies of concentration, persistence, or pace 
preventing task completion in the workplace, and no episodes 
of deterioration or decompensation in work or in a work-like 
setting causing withdrawal or exacerbation of signs or 
symptoms including deterioration of adaptive behaviors.  

The July 1997 report of VA psychiatric showed that mental 
status examination of the veteran disclosed normal findings 
in all respects, and there were no hallucinations, delusions 
or suicidal ideation with intent.  The Axis I diagnoses were 
PTSD, and alcohol dependence, in remission, while Axis IV 
showed psychosocial stressors of joblessness problems and 
financial problems, with an Axis V GAF Score of 60, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The Axis IV 
diagnosis of psychosocial stressors made no mention of 
Vietnam or combat trauma.  The July 1997 report of VA 
psychological testing and evaluation of the veteran, 
including a battery of psychological tests, described highly 
exaggerated results which were impossible to interpret with 
any degree of validity, and the endorsement of a great many 
highly deviant items producing a clinical profile which was 
out of the range even for people suffering from serious 
mental illness.  The examiner stated that the psychological 
testing produced scores that appeared highly exaggerated and 
suggested that the claimant was trying to look worse than was 
actually the case.  Further, the examiner expressed the 
opinion that it was difficult to determine to what extent the 
claimant's self-report about dreams and other PTSD symptoms 
were entirely accurate.  The diagnoses were Axis I: PTSD, 
mild to moderate; and Axis II: Mixed personality disorder.  

The Board finds that the above-cited VA psychiatric 
examination and psychological evaluation are extensive and 
complete, and included clinical interviews, mental status 
examinations, and a battery of psychological tests.  The GAF 
Score of 60, indicating moderate symptoms, is consistent with 
the finding on psychological evaluation that the veteran's 
PTSD is mild to moderate.  Further, the Axis IV psychosocial 
stressors are identified as joblessness and financial 
problems, with no reference to residuals of Vietnam trauma.  
The Board finds that the findings, conclusions, and opinions 
cited in those VA reports are competent, do not rely unduly 
upon patient history as to substantive matters, and are 
entitled to substantial probative weight.  In addition, such 
constitutes the only record of psychological testing of the 
veteran, and are entitled to substantial probative weight.  

Reference is made to the findings on the June 1997 SSA 
Psychiatric Review Technique and the SSA Mental Residual 
Function Capacity Assessment of impairment stemming for the 
veteran's PTSD, both of which are fully discussed in the 
evidence section.  Further, the January 1998 SSA Report of 
Contact cites the veteran's description of his back and 
psychiatric symptoms and his assertions regarding his 
industrial impairment.  That evidence has been fully set out 
in the Evidence section.  The claim for SSA disability 
benefits was again denied in January 1998.  

On appeal, a January 1999 OHA Psychiatric Review Technique 
Form, prepared by an adjudicator, determined that the veteran 
has an anxiety-related disorder with recurrent and intrusive 
recollections of a traumatic experience which are a source of 
marked distress.  Such was indicated to cause marked 
restriction of activities of daily living and in maintaining 
social functioning, frequent deficiencies in concentration, 
persistence or pace causing failure to timely complete tasks, 
and repeated episodes of deterioration or decompensation in 
work or workplace settings causing withdrawal or exacerbation 
of signs and symptoms.  Relying on that report and other 
evidence, a January 1999 decision by an ALJ, SSA, determined 
that the claimant met the criteria for SSA disability 
benefits, effective September 15, 1996, due solely to PTSD 
which was "severe" under the provisions of the Social 
Security Act.  

The RO and the Board have reviewed the same medical evidence 
that was before the ALJ in January 1999.  Further, the 
additional evidence available to the Board included the 
veteran's official service medical, administrative and 
disciplinary records, the reports of VA psychiatric 
examination and psychological testing in July 1997, the 
private and outpatient treatment records dated from August 
1998 to 


February 1999, and the veteran's testimony at his March 1999 
personal hearing.  For that reason, the RO and the Board have 
been in a better position to assess the veteran's credibility 
at all times considered in this decision, and to recognize 
when information provided by the claimant to medical 
evaluators was inaccurate or misleading.  

The Board notes in particular that the January 1999 OHA 
Psychiatric Review Technique Form, completed by an 
adjudicator and upon which the January 1999 ALJ decision is 
evidently predicated, shows that the veteran's anxiety-
related disorder with recurrent and intrusive recollections 
of a traumatic experience cause marked restriction of 
activities of daily living and in maintaining social 
functioning; frequent deficiencies in concentration, 
persistence or pace causing failure to timely complete tasks; 
and repeated episodes of deterioration or decompensation in 
work or workplace settings causing withdrawal or exacerbation 
of signs and symptoms.  

However, the SSA Psychiatric Review Technique of the veteran 
in June 1997 cited the veteran's diagnosis of anxiety-related 
disorder, PTSD, but found no restrictions of daily living, 
few deficiencies of concentration, persistence or pace 
preventing task completion in the workplace, and no episodes 
of deterioration or decompensation in work or in a work-like 
setting causing withdrawal or exacerbation of signs or 
symptoms.  Further, the June 1997 SSA Mental Residual 
Function Capacity Assessment of impairment stemming from the 
veteran's PTSD also found no restriction of activities of 
daily living, moderate difficulties in social functioning, 
few deficiencies of concentration, persistence, or pace 
preventing task completion in the workplace, and no episodes 
of deterioration or decompensation in work or in a work-like 
setting causing withdrawal or exacerbation of signs or 
symptoms including deterioration of adaptive behaviors.  In 
addition, on mental health counseling in January 1997, the 
veteran stated that his concentration was good; on the July 
1997 VA psychiatric examination, his memory were intact, and 
a January 1998 SSA Report of Contact shows that the veteran 
denied any significant problems with memory or concentration.  



The Board finds that no additional medical evidence was added 
to the record during the period between the June 1997 SSA 
Psychiatric Review Technique, the June 1997 SSA Mental 
Residual Function Capacity Assessment, and the July 1997 
report of VA psychiatric examination and psychological 
evaluation, and the January 1999 OHA Psychiatric Review 
Technique Form that would support a finding that the 
veteran's PTSD had become "severe" and rendered him unable 
to work.  In fact, the only intervening evidence of record, a 
SSA Report of Contact by telephone in January 1998, merely 
recounts the claimant's lay assertions about his back and 
psychiatric difficulties, and his opinion regarding his 
industrial capabilities and limitations.  For the reasons 
stated, the Board finds that the ALJ grant of SSA disability 
benefits to the veteran due to"severe" PTSD is predicated 
upon medical evidence which relies upon a questionable 
history and symptom report.  

The Board has also considered the additional private and VA 
medical evidence submitted by the claimant, dated from August 
1998 to February 1999, and fully described in the evidence 
section.  Private treatment records from First Call for Help, 
Inc., dated in August 1998, show that the veteran presented 
with complaints of suicidal thoughts and psychotic features, 
representing himself as homeless and claiming auditory 
hallucinations, intermittent paranoid delusions ("they're 
out to get me"), and providing an inaccurate military and 
mental health history.  The Axis I diagnoses were PTSD, rule 
out bipolar disorder, rule out major depression; Axis II: 
rule out antisocial disorder; Axis IV: homeless, unemployed; 
and Axis V: GAF Score currently 50, 50 for past year.  It was 
indicated that he was to be transferred to the VAMC, Fort 
Wayne, for inpatient treatment.  Thereafter, August 1998 VA 
outpatient treatment records from the VAMC, Fort Wayne, show 
that the veteran alleged hearing voices, depression, and a 
suicide plan; that he reported hospitalization at the VAMC, 
Ann Arbor, in 1973; that the assessment was PTSD by history; 
and that he was subsequently seen by a psychiatrist and found 
not to meet the criteria for impatient treatment.  

The November 1998 VA outpatient treatment records show that 
the veteran was seen in the mental health clinic by a 
clinician; that he alleged that he had been living in a cave; 
that he complained of suicidal ideation and attempts; that no 
mental status examination was done; and that the assessment 
was PTSD per history.  In December 1998 and February 1999, he 
was seen complaining of multiple symptoms, seeking a Paxil 
refill, and presenting himself as homeless.  No mental status 
examinations were done.  The impression on both occasions was 
PTSD, with a GAF Score of 50, indicative of serious symptoms 
or serious impairment in social, occupational or school 
functioning.  There is no evidence that the veteran's medical 
records were reviewed or that any effort was made to verify 
any of the history offered.  The Board finds that the GAF 
Scores assigned the veteran on private and VA outpatient 
contacts in August 1998, and on subsequent VA outpatient 
mental health contacts in November and December 1998 are 
based upon the veteran's self-report of his symptomatology 
and his presentation of himself as homeless, unemployed, and 
living in caves, etc.  The VA outpatient reports show that no 
mental status examinations were done to support the assigned 
GAF Scores, and the record includes no competent medical 
evidence or opinion associating the veteran's recently 
claimed auditory and visual hallucinations with his diagnosed 
PTSD.  
The Board finds that the GAF Scores shown on private and VA 
mental health outpatient records between August 1998 and 
February 1999 lack adequate evidentiary support; fail to 
consider or address contrary medical evidence; and are 
predicated upon an inaccurate history and a self-report of 
symptoms by the claimant.  As noted, the claimant is not a 
credible witness or a reliable historian.

As to the veteran's presentation of himself to medical 
evaluators and mental health clinics, and in his testimony to 
the RO Hearing Officer, as homeless, without friends or 
family, and driven by his symptoms to live in caves, etc., 
the record shows that the veteran has a home in Defiance, 
Ohio; a wife, a stepson, a brother, a cousin, a girlfriend, 
and an ex-wife and daughter living in Virginia; that he is 
able to call upon one or more of those individuals for food, 
shelter, and transportation whenever he chooses to do so; 
that he utilized a camping trailer prior to August 1998; and 
that he has been afforded but declined an opportunity to live 
at a mission by VA.  As to his claims that he goes off and 
lives in "caves" in West Virginia or Virginia for months at 
a time when he is frustrated or upset at his wife or 
girlfriend, or wants to be alone, the record shows that he 
reported in January 1997 that his family had always 
maintained a place in West Virginia, and testified at his 
hearing that he had a friend who owns property in West 
Virginia and that she lets him go down to her place.  The 
record does not show that the veteran is factually homeless, 
and there is no competent medical evidence showing that his 
voluntary absenting himself from his home is a product or 
manifestation of his PTSD.  Further, the only evidence 
linking or relating the veteran's alleged living in caves to 
PTSD is the veteran's own lay opinion; there is no competent 
medical evidence which relates such claimed activity to his 
PTSD.  

The record shows that applications forms and reports 
completed and medical evidence submitted for Workman's 
Compensation benefits during and after August 1998, and for 
SSA disability benefits in November 1996 and in March 1997, 
show that the veteran has repeatedly and consistently stated 
that painful back, neck and shoulder injuries caused him to 
get fired from jobs because he was unable to do the work; 
that his back disability caused difficulty in performing the 
activities of daily living, including shopping, cooking, 
driving, visiting friends and relatives, and going to church; 
that his back disability caused him to wake up at all hours 
of the night and sleep for only two or three hours before 
reawakening; and that his back disability caused him to quit 
or be fired from every job he has held since 1988.  He has 
further claimed that constant neck and lower back pain all 
day long keeps him from doing anything; that the pain causes 
him to wake up from sleep; that because of his back pain, he 
had undergone changes in the ability to do yardwork, laundry, 
dishes, and to vacuum; in the ability to go to the bank or 
post office, buy groceries, or shop; in his ability to get 
around and to handle his finances; and in his ability to 
engage in sports, visit friends and relatives, and read or 
watch television.  In April 1997, he complained of chronic 
back pain and obtained muscle relaxants and medication from 
his family physician to help him sleep, while on private 
psychological evaluation in April 1997, he stated that he 
experiences "immense" back pain which prevents him from 
doing much around the house other than a little cooking and 
dish washing.  A January 1998 SSA Report of Contact shows 
that the veteran claimed to do little housework due to back 
problems; that he used to hunt 


and fish, but had to stop because of his back; that he sleeps 
only four hours per night due to back pain; and that his back 
pain is constant and too painful to keep doctor's 
appointments at VA.  

The claimant has now reversed himself as to those matters, 
currently claiming that it is not his back disability but 
manifestations of his PTSD, including anger and poor temper 
control, that caused him to get fired from jobs and caused 
difficulty in doing yardwork and house repairs, going 
shopping, cooking, sleeping, visiting friends and relatives, 
and going to church; and that his PTSD symptomatology, rather 
than back pain, caused him to wake up at all hours of the 
night, sleep for two or three hours before reawakening; and 
caused him to get fired from 200 (or 300) jobs since service 
separation.  However, the Court has held that lay persons, 
such as the veteran or his representative, are not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  If such testimony 
is not competent, it cannot be probative, and, as noted, the 
Board has determined that the claimant is not a credible 
witness or a reliable historian.   

The Board finds that the June 1997 SSA Psychiatric Review 
Technique, the June 1997 SSA Mental Residual Function 
Capacity Assessment, and the July 1997 report of VA 
psychiatric examination and psychological evaluation 
constitute credible medical evidence, and that the GAF Score 
of 60 shown on the cited VA psychiatric examination is 
correct and is supported by the evidence.  The Board further 
finds that the SSA Report of Contact by telephone in January 
1998, recounting the claimant's lay assertions about his back 
and psychiatric difficulties, and his own opinion regarding 
his industrial capabilities, does not constitute competent 
medical evidence.  In addition, the findings shown on the 
January 1999 OHA Psychiatric Review Technique Form, completed 
by an adjudicator, as to the nature and extent of the 
veteran's PTSD are not based upon competent medical evidence 
contained in the record.  



The Board finds that the veteran's service-connected PTSD is 
currently manifested by mild to moderate symptoms, with 
moderate difficulties in social functioning, few deficiencies 
of concentration, persistence, or pace preventing task 
completion in the workplace, and no episodes of deterioration 
or decompensation in work or in a work-like setting causing 
withdrawal or exacerbation of signs or symptoms including 
deterioration of adaptive behaviors, no significant problems 
with memory or concentration, and no restriction of his 
activities of daily living.  Those findings are most 
consistent with a 10 percent rating for PTSD.  The Board 
finds that while there is occupational and social impairment, 
the veteran is generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, and 
that the evidence of record does not credibly demonstrate a 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
or intermittent periods of inability to perform occupational 
tasks due to his service-connected psychiatric disorder.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for PTSD is not warranted.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, there is no evidence that vocational rehabilitation 
is infeasible, and the veteran is receiving SSA disability 
benefits and not shown to be seeking employment.  Further, 
the veteran's sole service-connected 

disability is PTSD, rated at 10 percent, and the current 
Board decision has determined that such is not productive of 
social or occupational impairment sufficient to warrant a 
rating in excess of 10 percent.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  


ORDER

A rating in excess of 10 percent for PTSD is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

